Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 8/16/2021 have been acknowledged. Claims 1-3, 6, 8, 11-13, 15, and 17-24 are pending.

	
Claim Objections
Claim 23 is objected to because “the” should be added to refer to “current” and “one or more of the resistors” should be changed to “the one or more resistors”. Appropriate correction is required.

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 11, 12, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2685543 to Lu et al. (cited by Applicant), in view of US 2012/0188714 to Von Borck et al.
	Regarding claim 1, Lu et al. teaches a structure that reads on the claimed interconnection for a battery comprising a plurality of cells or battery units 20, the interconnection comprising: 
	an electrically insulating substrate, e.g. an electric-insulated thermally conductive pad 41, 42, having a first face and a second face (Fig. 1; [0018]; [0020]; [0026]; [0027]); 
	a heat sink on the first face of the substrate, e.g. a thermally conductive panel 51, 52 that conducts heat away from each battery unit 20 (Fig. 1; [0018]; [0020]; [0028-30]); and 
	a layer of electrically conducting material on the second face of the substrate, e.g. electrically conductive sheet 31, 32, said layer of electrically conducting material 
Lu et al. does not expressly teach electrical circuitry mounted on the second face of the substrate and configured to control at least one of a state of charge and a temperature of one or more of the plurality of the cells independently to others of the plurality of cells.
Von Borck et al. also relates to an interconnection for a battery and teaches an electrical circuitry including a battery management system ([0026-40]; Fig. 18 and 19; [0169-173]; claims 6 and 8) comprising individual circuits arranged on a circuit board (containing an electrically insulating substrate) and configured to monitor and regulate the charging procedure and/or the discharging procedure (the state of charge) and temperature of the individual battery cells ([0030]; [0039]; Figs. 20-23; [0174-182]; claims 11-13), and further including one or more resistors ([0034]; [0134]; Fig. 22; [00180]; Fig. 23; [0182]) and one or more temperature sensors (Fig. 22; [00180]; [0181]) mounted on the circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the electrical circuitry in the interconnection of Lu et al. to control at least one of a state of charge and a temperature of one or more of the plurality of the cells independently to others of the plurality of cells as suggested by Von Borck et al., motivated by the fact that Von Borck et al. teaches that the temperature and/or voltages of the individual battery cells can be better monitored and controlled in a battery module so faults in the individual battery cells can 
Below is Fig. 1 of Lu et al. 

    PNG
    media_image1.png
    616
    369
    media_image1.png
    Greyscale

Regarding claim 6, Von Borck et al. teaches that the electrical circuitry comprises one or more resistors mounted on the second face of the electrically insulating substrate ([0034]; [0134]; Fig. 22; [00180]; Fig. 23; [0182]).
Regarding claim 8, Von Borck et al. teaches that each resistor is positioned at a location proximate to the one or more cell-receiving regions ([0034]; [0134]; Fig. 23; [0182]).
Regarding claim 11 and 12, Von Borck et al. teaches a plurality of temperature gauges, e.g. temperature sensors 324, mounted on the second face of the electrically insulating substrate, each temperature gauge being positioned at a location that is proximate to the one or more cell-receiving regions (Fig. 22; [00180]; [0181]).
	Regarding claim 18, Lu et al. teaches a battery comprising: the interconnection according to claim 1; and a plurality of cells or battery units 20 electrically connected to the one or more cell-receiving regions of the interconnection as the electrically conductive sheet touches each first electrode or each second electrode of the battery unit (Fig. 1; [0018]; [0020-22]; [0025]).
Regarding claim 20, Lu et al. teaches that the cells or battery units 20 comprise contact tabs, e.g. electrodes 21, 22, that are connected to the cell-receiving regions of the interconnection (Fig. 1; [0020-22]; [0025]).
Regarding claim 21, Lu et al. teaches a method of controlling the temperature of the battery according to claim 18, the method comprising conducting any heat generated in the cells to the cell-receiving regions on the second face of the electric-insulated thermally conductive pad 41, 42 (the substrate), and through the substrate to the heat sink or thermally conductive panel 51, 52, thereby dissipating heat from battery as the electric-insulated thermally conductive pad 41, 42 and thermally conductive panel 51, 52 are closely combined, thereby conducting heat generated in each battery unit 20 away (Fig. 1; [0028-30]). Since it has been established that electrical circuitry would have been incorporated into the interconnection of the battery of claim 18 and Von Borck et al. teaches controlling, by the electrical circuitry including the battery management system, at least one of a state of charge of one or more of the plurality of 
Regarding claims 22 and 23, Von Borck et al. teaches passing a current through one or more resistors 330 mounted on the circuit board, whereby the heat generated in the resistor is used to increase the temperature of one or more of the cells independently to others of the plurality of cells as individual circuits for individual battery cells make it possible to monitor and control of the individual battery cells ([0034]; [0038]; [0039]; [0134]; Fig. 23; [0182]). As a result, any temperature differences between the cells is reduced.
Regarding claim 24, Von Borck et al. teaches that the battery management system comprises a balancing circuit 306 which controls and/or regulates the rate of charge and/or discharge of the various cells 12 of a battery module 14 in order to ensure that the individual battery cells 12 of the battery module 14 have the same state of charge (Figs. 19 and 20; [0172]; [0174]; [0175]). This suggests that a current is drawn from one or more of the cells (i.e. one or more cell is discharged) in order to reduce differences in the state of charge of the cells. Von Borck et al. teaches that a current flows through a resistor mounted on the circuit board to generate heat for the battery cells ([0182]). The current would have been drawn from the one or more of the cells through the resistor for the resistor to function.

Claims 1-3, 6, 8, 11-13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/073258 or US 2018/0301772, both to Morita et al. (latter used for citation), in view of US 2010/0203378 to Narbonne et al. and US 2012/0188714 to Von Borck et al.
Regarding claim 1, Morita et al. teaches an interconnection for a power storage module 11 or battery comprising a plurality of cells or power storage elements 12 ([039-41]), the interconnection comprising: 
a circuit board 31 having a first face and a second face; (Fig. 3; [0044]); 
a heat sink, e.g. heat dissipating member 38, on the first face of the circuit board 31 (Fig. 3; [0048]); and 
a layer of electrically conducting material or conductive path (not shown) on the second face of the circuit board 31, said layer of electrically conducting material providing one or more cell-receiving regions for connection with the plurality of cells as the conductive path is connected to bus bars 33 of the power storage elements 12 (Fig. 3; [0045]).
Morita et al. does not expressly teach that the circuit board 31 comprises an electrically insulating substrate having the first face and the second face.
Narbonne et al. also relates to an interconnection or electrical connection device 1 between electrochemical storage battery cells (abstract) and teaches that the electrical connection device 1 comprises a printed electrical circuit layer 2 composed of a flexible material such as PEN (polyethylene naphthalate) or polyimide or of a semi-rigid flame retardant material such as FR4 (flame resistant 4), corresponding to the claimed electrically insulating substrate, that carries metallic tracks 6 which allow the electrical signals to be delivered to electronic components 7 mounted on the printed electrical circuit layer 2 (Fig. 1; [0039]; [0040]). 

Finally, Morita et al. teaches that control portion 30 includes the circuit board 31, electronic components (not shown) that are mounted on the circuit board 31, and a connector 35 that is electrically connected to the circuit board 31 (Fig. 4; [0044]) and that the control portion 30 is configured to control a state of charge of the plurality of cells ([0044]), but does not expressly teach that the electrical circuitry including the control portion 30 is configured to control at least one of a state of charge and a temperature of one or more of the plurality of the cells independently to others of the plurality of cells.
Von Borck et al. also relates to an interconnection for a battery comprising a circuit board and teaches an electrical circuitry including a battery management system ([0026-40]; Fig. 18 and 19; [0169-173]; claims 6 and 8) comprising individual circuits arranged on the circuit board and configured to monitor and regulate the charging procedure and/or the discharging procedure (the state of charge) and temperature of the individual battery cells ([0030]; [0039]; Figs. 20-23; [0174-182]; claims 11-13), and further including one or more resistors ([0034]; [0134]; Fig. 22; [00180]; Fig. 23; [0182]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electrical circuitry of Morita et al. to control at least one of a state of charge and a temperature of one or more of the plurality of the cells independently to others of the plurality of cells as demonstrated by Von Borck et al., motivated by the fact that Von Borck et al. teaches that the temperature and/or voltages of the individual battery cells can be better monitored and controlled in a battery module so faults in the individual battery cells can now be more rapidly detected and/or more precise statements concerning the state of charge of the battery cells can be made, so that the battery management system if required can send a corresponding communication to the driver and/or to the evaluation device so that the driver is advised at an early stage when he has to drive to a charging station or an electrical socket or travel to a repair workshop ([0016]; [0017]). 
Below if Fig. 3 of Morita et al.

    PNG
    media_image2.png
    553
    813
    media_image2.png
    Greyscale

Regarding claim 2, Narbonne et al. teaches that the printed electrical circuit layer 2 composed of a flexible material such as PEN (polyethylene naphthalate) or polyimide or of a semi-rigid flame retardant material such as FR4 (flame resistant 4) (Fig. 1; [0039]; [0040]). Since at least FR4 is the same substrate material used the instant invention, the electrically insulating substrate has the claimed thermal conductivity of at least 0.1 W.m-1.K-1.
Regarding claim 3, Narbonne et al. teaches that the thickness of printed electronic circuit layer 2 can be comprised between 0.05 mm and 3.2 mm depending on the material chosen ([0040]). The electrically insulating substrate would have had an overlapping range of thickness. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 6, Von Borck et al. teaches that the electrical circuitry comprises one or more resistors mounted on the second face of the electrically insulating substrate ([0034]; [0134]; Fig. 22; [00180]; Fig. 23; [0182]).
Regarding claim 8, Von Borck et al. teaches that each resistor is positioned at a location proximate to the one or more cell-receiving regions ([0034]; [0134]; Fig. 23; [0182]).
Regarding claim 11 and 12, Von Borck et al. teaches a plurality of temperature gauges, e.g. temperature sensors 324, mounted on the second face of the electrically insulating substrate, each temperature gauge being positioned at a location that is proximate to the one or more cell-receiving regions (Fig. 22; [00180]; [0181]).
Regarding claim 13, Morita et al. teaches that the layer of electrically conducting material is deposited on the second face of the substrate in discrete cell-receiving regions that are connected to one another by conductive tracks of the electrically conductive material as the conductive path is connected to bus bars 33 of the power storage elements 12 (Fig. 3; [0045]).
Regarding claim 15, Morita et al. teaches that the heat sink or heat dissipating member 38 comprises a layer of metal disposed on the first face of the substrate (Fig. 3; [0047]).
Regarding claim 17, Morita et al. teaches that the heat sink or heat dissipating member 38 is fixed to the surface of the circuit board 31 (Fig. 3; [0045]). This structure reads on the claimed metal clad printed circuit board.
Regarding claim 18, Morita et al. teaches a power storage module 11 or battery comprising:
the interconnection according to claim 1; and 
a plurality of cells or power storage elements 12, electrically connected to the one or more cell-receiving regions of the interconnection as the conductive path of the circuit board 31 is connected to bus bars 33 of the power storage elements 12 (Fig. 3; [039-41]; [0044]; [0045]).
Regarding claim 20, Morita et al. teaches that the cells comprise contact tabs or bus bars 33 that are connected to the cell-receiving regions of the interconnection (Fig. 3; [0045]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. and Von Borck et al. or over Morita et al., Narbonne et al., and Von Borck et al. as applied to claim 18 above, in view of US 2013/0108899 to Schaefer.
Regarding claim 19, Lu et al. or Morita et al. does not expressly teach that the cells are lithium sulfur cells.
Schaefer also relates to a battery and teaches that lithium-sulphur battery may be used to provide energy for mobile information devices, tools, electrically operated automobiles and automobiles with hybrid drives (abstract; [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used lithium sulfur batteries in the invention of Lu et al. or Morita et al., motivated by the fact that Lu et al. or Morita et al. does not limit the power storage elements or battery units in the apparatus and Schaefer teaches that lithium sulfur batteries are versatile for various applications (abstract; [0085]). The skilled artisan would have appreciated using a known battery as the power source in the prior art inventions and would have obtained expected results.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8, 11-13, 15, and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has introduced a new limitation to require that the electrical circuitry mounted on the second face of the substrate and configured to control at least one of a state of charge and a temperature of one or more of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             

/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725